Title: From Thomas Jefferson to the Commissioners of the Specific Tax for Essex County, 6 September 1780
From: Jefferson, Thomas
To: Commissioners of the Specific Tax



Gentlemen
In Council September 6 1780.

Be pleased to send us by the Bearer the Tobacco Notes still in your Hands of the Specific Tax. Should any Accident prevent your sending them by this opportunity, I am to urge your availing yourself of some other safe and early Conveyance. We do not receive any Notes older than January 1779, And suppose that Transfer Notes not returned to us in Time to have them converted into Crop, you have had so converted yourselves. Yr. very hble. servt.,

Th: Jefferson

